Title: Abigail Adams to Elizabeth Smith Shaw Peabody, 12 August 1797
From: Adams, Abigail
To: Peabody, Elizabeth Smith Shaw


        
          Dear sister
          Saturday— Quincy August 12 1797
        
        I arrived here this day week, but have been so constantly occupied in seeing company that I have not had time to write a single Line. I received your Letter which I suppose had been on to

Philadelphia, on fryday last, in the full Faith that mr Peabody & you would comply with our request. I took the Children, and brought them with me. John is somewhat indisposed with a return of his Ague— I gave him an Emetic yesterday which I hope will remove the disorder. the Parade of next week, and some engagements which I have, will prevent my getting the Children to you untill the week after, when it is my intention to bring them to you. the President would be very happy to accompany me but the Buisness which every post brings him from Philadelphia, and not having a Clerk secretary with him, will keep him from more than a days absence at a time during our Stay here. I shall take with me our Good sister Cranch & come as early in the week as my other engagements will permit. I am going this day to Boston. I inclose a Letter which mrs smith gave me to you, and have only time to add my kind Regards to mr Peabody, to my dear cousins / from their and your affectionate
        
          A Adams
        
      